DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on July 26, 2019 have been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title is meant to have an “informative value in indexing, classifying, searching”. See MPEP606.01
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsao et. al. U.S. Patent Pub No. 2017 /0220462 (hereinafter Tsao) in view of Doh et. al. US Patent Pub. No. 2019/0163621 (hereinafter Doh).
Regarding Claim 1, Tsao teaches a data storage device comprising: a nonvolatile memory device comprising a first memory block and a second memory block (Fig.1, 2 Para9-10,17-19 "first logical block" "second logical block"); and 
	a processor configured to: generate an invalid entry including first physical block addresses of the first memory block corresponding to sequential logical block addresses (Fig.2, Para9-10 "invalid data page", Para18-19,24-25"the processing unit 2 can be implemented with a micro-processor, a micro-controller, or a central processing unit,"), and generate a valid entry including second physical block addresses of the second memory block (Fig.1, 2, Para9, 19-20 "Therefore, depending on whether the valid bits Vl-V5 are a first value or a second value, the physical pages 111-115 can be classified as a valid data page and an invalid data page."), in which data for the sequential logical block addresses are to be stored, when the sequential logical block addresses corresponding to data stored in the first memory block (Fig.2, 3, Para9, 22, 25-26 "the processing unit 2 sequentially stores the logical addresses in the consecutive pages in the first logical block L1 in the order of the first logical pages L11-L15").
	However, Tsao fails to teach but Doh teaches a write request are received from a host device (Fig.1, 2, 3A, 8, 9, 12, Para6-9 "In response to receiving a command from an external host, the storage controller: (1) controls the nonvolatile memory to internally copy valid data from a first of the memory blocks to a second of the memory blocks, without communicating the valid data to the host," Para36-38, 81-82), 
collectively change, based on the invalid entry, bits corresponding to the first physical block addresses in a first valid page bitmap table of the first memory block to a first value, and collectively change, based on the valid entry, bits corresponding to the second physical block addresses in a second valid page bitmap table of the second memory block to a second value (Fig.1, 2, 3A, B,C, 5, 9, Para42-44, 49-50 "receives a data write command and the valid data VD from the host 10, stores the valid data VD in the second memory block BLKB, receives a TRIM command from the host 10, and updates the logical-to-physical address mapping table 23 and the valid bitmap 25." Para62-63 "the logical-to-physical address mapping table and the valid page bitmap may be updated at once or in a batch (step S330)" update in a batch corresponds to collectively changing).  
Tsao and Doh are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Tsao, and incorporating the collective change process, as taught by Doh.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Doh (Para3-6).
Regarding claim 2, the combination of Tsao and Doh teaches all the limitations of the base claims as outlined above.
Fig.2, 3, Para9 "the processing unit establishes a one-to-one second mapping relationship between the second logical pages and the valid data pages according to the first mapping relationship." Para22, 25-26).
Regarding claim 3, the combination of Tsao and Doh teaches all the limitations of the base claims as outlined above.
Further, Doh teaches wherein the memory comprises an address buffer configured to sequentially map and store the sequential logical block addresses, and wherein the processor generates the valid entry based on mapping information of the sequential logical block addresses in the address buffer (Fig.9, 10,12; Para38-40, 114-116 "The buffer memory 320 may include a stream mapping table 322, a logical-to-physical address mapping table 324, a valid page bitmap 326 and a longest sequential logical block address range table 328.").  
Regarding claim 4, the combination of Tsao and Doh teaches all the limitations of the base claims as outlined above.
Further, Tsao teaches wherein the processor generates the invalid entry and the valid entry while a write operation is performed in the second memory block of the nonvolatile memory device (Fig.1, 2, Para9, 19-20 "Therefore, depending on whether the valid bits Vl-V5 are a first value or a second value, the physical pages 111-115 can be classified as a valid data page and an invalid data page."
Regarding claim 5, the combination of Tsao and Doh teaches all the limitations of the base claims as outlined above.
Further, Doh teaches wherein, while a map update operation for the sequential logical block addresses is performed, the processor collectively changes the bits corresponding to the first physical block addresses to the first value, and collectively changes the bits corresponding to the second physical block addresses to the second value (Fig.1, 2, 3A, B,C, 5, 9, Para42-44, 49-50, Para62-63 "the logical-to-physical address mapping table and the valid page bitmap may be updated at once or in a batch (step S330)" update in batches corresponds to collectively changing).  
Regarding claim 6, the combination of Tsao and Doh teaches all the limitations of the base claims as outlined above.
Further, Doh teaches wherein the processor collectively changes the bits corresponding to the first physical block addresses to the first value and collectively changes the bits corresponding to the second physical block addresses to the second value, using a memset function (Fig.1, 2, 5, Para62-63 "the logical-to-physical address mapping table and the valid page bitmap may be updated in a batch based on a memory set (MEMSET) library operation").  
Regarding claim 7, the combination of Tsao and Doh teaches all the limitations of the base claims as outlined above.
Further, Tsao teaches wherein the first value indicates a reset state, and the second value indicates a set state (Fig.1, 2, Para19-20 "assuming the first value "1" and the second value "0", if the valid bit V1, corresponding to the physical page 111, is "0", the physical page 111 is indicated as an invalid data page" 1 corresponds to set and 0 is reset)
Regarding claim 8, the combination of Tsao and Doh teaches all the limitations of the base claims as outlined above.
Further, Doh teaches further comprising a memory configured to store a flash translation layer (FTL) including a map module and a valid information management module (Fig.2, 9, para36-37 "The host 10 may include an application 11 and a file system 13, and the storage device 20 may include a flash translation layer (FTL) 21 and at least one nonvolatile memory device 27." para82).  
Regarding claim 9, the combination of Tsao and Doh teaches all the limitations of the base claims as outlined above.
Further, Doh teaches wherein the processor drives the valid information management module to generate the invalid entry and the valid entry, collectively changes the bits corresponding to the first physical block addresses to the first value, using the invalid entry, and collectively changes the bits corresponding to the second physical block addresses to the second value, using the valid entry (Fig.1, 2, 5, Para62-63 "the logical-to-physical address mapping table and the valid page bitmap may be updated in a batch based on a memory set (MEMSET) library operation").  
Regarding claim 10, the combination of Tsao and Doh teaches all the limitations of the base claims as outlined above.
Further, Doh teaches wherein the invalid entry comprises a start physical block address of the first physical block addresses, length information, and information indicating whether the entry is invalid, and wherein the valid entry comprises a start physical block address of the second physical block addresses, length information, and  information indicating whether the Fig.1, 2, 6, Para60-61 "sequential logical block address range MAX_SQ_RNG may include a length LBA_L of the longest sequential logical block address range, a start logical block address ST_LBA of the longest sequential logical block address range, and a start physical address ST_PPN of the longest sequential logical block address range").
Regarding claim 11, the combination of Tsao and Doh teaches all the limitations of the base claims as outlined above.
Further, Doh teaches wherein the start physical block address comprises a memory block number and an offset (Fig.6 “Block Number” Para59-61).  
Regarding claims 12-18, the combination of Tsao and Doh teaches these claims according to the reasoning set forth in claim 1-11.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tsao et. al. U.S. Patent Pub No. 2017 /0220462 (hereinafter Tsao) in view of Yang et. al. US Patent Pub. No. 2018/0275887 (hereinafter Yang).
Regarding Claim 19, Tsao teaches a data storage device comprising: a nonvolatile memory device, including a first block currently storing first data and an open second block, and configured to store first and second tables respectively indicating validity of data stored in each storage region within the first and second blocks (Fig.1, 2 Para9-10,17-19 "first logical block" "second logical block"Fig.1, 2, Para9, 19-20 "Therefore, depending on whether the valid bits Vl-V5 are a first value or a second value, the physical pages 111-115 can be classified as a valid data page and an invalid data page."); and  
a control component configured to: control the nonvolatile memory device to program second data into the second block; and update the first table to indicate the first data as invalid and the second table to indicate the second data as valid (Fig.2, 3, 4, Para9, 18,22, 25-26 "the processing unit 2 sequentially stores the logical addresses in the consecutive pages in the first logical block L1 in the order of the first logical pages L11-L15"Para31-33 mapping tables updated after garbage collection).
However, Tsao fails to teach but Yang teaches wherein the first and second data correspond to the same sequential logical addresses (Fig.2, 3, Para5-6 "The first data and the second data relate to the same logical Address"Para31-32).
Tsao and Yang are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Tsao, and incorporating the addressing method, as taught by Yang.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Yang (Para3-5).
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Karamov et al. U.S. Patent No. 2014/0229657, which teaches readdressing contiguous physical memory address by updating mapping table.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/Primary Examiner, Art Unit 2135